Case 1:19-cv-12048-IT Document 1-5 Filed 10/01/19 Page 1 of 5




                     EXHIBIT 3
    https://www.cdc.gov/mmwr/preview/mmwrhtml/mm5844a2.htm
                             Case 1:19-cv-12048-IT Document 1-5 Filed 10/01/19 Page 2 of 5

                                                                            Weekly
                                                               November 13, 2009 / 58(44);1227-1232




 Persons using assistive technology might not be able to fully access information in this file. For assistance, please send e-mail to:
 mmwrq@cdc.gov. Type 508 Accommodation and the title of the report in the subject line of e-mail.




Cigarette Smoking Among Adults and Trends in Smoking Cessation --
- United States, 2008
Cigarette smoking continues to be the leading cause of preventable morbidity and mortality in the United States (1). Full implementation of population-
based strategies (2) and clinical interventions can educate adult smokers about the dangers of tobacco use and assist them in quitting (3,4). To assess
progress toward the Healthy People 2010 objective of reducing the prevalence of cigarette smoking among adults to <12% (objective 27-1a) (5), CDC
analyzed data from the 2008 National Health Interview Survey (NHIS). This report summarizes the results of that analysis, which indicated that during
1998--2008, the proportion of U.S. adults who were current cigarette smokers declined 3.5% (from 24.1% to 20.6%). However, the proportion did not
change significantly from 2007 (19.8%) to 2008 (20.6%). In 2008, adults aged ≥25 years with low educational attainment had the highest prevalence of
smoking (41.3% among persons with a General Educational Development certificate [GED] and 27.5% among persons with less than a high school
diploma, compared with 5.7% among those with a graduate degree). Adults with education levels at or below the equivalent of a high school diploma, who
comprise approximately half of current smokers, had the lowest quit ratios (2008 range: 39.9% to 48.8%). Evidence-based programs known to be effective
at reducing smoking should be intensified among groups with lower education, and health-care providers should take education level into account when
communicating about smoking hazards and cessation to these patients.

The 2008 NHIS adult core questionnaire was administered by in-person interview and included 21,781 persons aged >18 years from among the
noninstitutionalized, U.S. civilian population. Respondents were selected by a random probability sample, and the survey included questions on cigarette
smoking and cessation attempts. The overall response rate for the 2008 adult core questionnaire was 62.6%. To determine smoking status, respondents
were asked, "Have you smoked at least 100 cigarettes in your entire life?" Those who answered "yes" were asked, "Do you now smoke cigarettes every
day, some days, or not at all?" Ever smokers were defined as those who reported having smoked at least 100 cigarettes during their lifetime. Current
smokers were those who had smoked at least 100 cigarettes during their lifetime and, at the time of interview, reported smoking every day or some days.
Former smokers were those who reported smoking at least 100 cigarettes during their lifetime but currently did not smoke. Never smokers were those
who reported never having smoked 100 cigarettes during their lifetime. Starting in 2007, income-related follow-up questions were added to NHIS to
reduce the number of responses with unknown values.* For this report, poverty status was defined by using 2006 poverty thresholds published by the
U.S. Census Bureau for the 2007 estimates and 2007 poverty thresholds published by the U.S. Census Bureau for the 2008 estimates; family income was
reported by the family respondent who might or might not have been the same as the sample adult respondent from whom smoking information was
collected.

To measure trends in cigarette smoking cessation in the population, quit ratios were calculated as the ratio of former smokers to ever smokers for each
survey year from 1998 to 2008. Quit ratios were analyzed by education level to determine if differing quit ratios accounted for part of the differing
prevalence among education groups. Data were adjusted for nonresponse and weighted to provide national estimates of cigarette smoking prevalence;
95% confidence intervals were calculated using statistical analysis software to account for the survey's multistage probability sample design. For year-to-
year prevalence comparisons, statistical significance (p<0.05) was determined by using a two-sided t-test. Logistic regression analysis was used to
analyze temporal changes in quit ratios during 1998--2008, controlling for sex, age, and race/ethnicity.

Overall smoking prevalence did not change significantly from 2007 to 2008 (Table). In 2008, an estimated 20.6% (46.0 million) of U.S. adults were current
cigarette smokers; of these, 79.8% (36.7 million) smoked every day, and 20.2% (9.3 million) smoked some days. Among current cigarette smokers, an
estimated 45.3% (20.8 million) had stopped smoking for 1 day or more during the preceding 12 months because they were trying to quit. Of the estimated
94 million persons who had smoked at least 100 cigarettes during their lifetime (ever smokers), 51.1% (48.1 million) were no longer smoking at the time
of interview (former smoker).

In 2008, smoking prevalence was higher among men (23.1%) than women (18.3%) (Table). Among racial/ethnic groups, Asians had the lowest prevalence
(9.9%), and Hispanics had a lower prevalence of smoking (15.8%) than non-Hispanic blacks (21.3%) and non-Hispanic whites (22.0%). American
Indians/Alaska Natives had higher prevalence of current smoking compared with the other racial/ethnic groups (32.4%).

Variations in smoking prevalence in 2008 also were observed by education level (Table). Smoking prevalence was highest among adults who had earned a
General Education Development certificate (GED). Smoking prevalence was lowest among adults with a graduate degree (5.7%). The prevalence of
current smoking was higher among adults living below the federal poverty level (31.5%) than among those at or above this level (19.6%). Smoking
prevalence did not vary significantly for adults aged 18--24 years (21.4%), 25--44 years (23.7%), and 45--64 years (22.6%); however, smoking prevalence
was lower for adults aged >65 years (9.3%) (Table, Figure 1).

During 1998--2008, the proportion of U.S. adults who were current cigarette smokers declined 3.5% (from 24.1% to 20.6% [p<0.05]), and a statistically
significant downward trend was observed (p<0.05). In 2008, quit ratios were lower for adults aged >25 years with a GED (39.9%), adults with no high
school diploma (45.7%), and adults with a high school diploma (48.8%), compared with quit ratios observed overall for adults aged >25 years (53.8%)
(Figure 2). During 1998--2008, the overall quit ratio was stable (or varied little) and ranged from 48.7% (1998) to 51.1% (2008). Persons with an
undergraduate degree and persons with a graduate degree had quit ratios consistently higher than 60.0%. The only group with a significant upward
linear trend in cessation was persons with a graduate degree; in 2008, the quit ratio was 80.7%, compared with 76.0% in 1998. Adults with a GED had the
lowest quit ratio; during 1998--2008, their quit ratios ranged from 31.2% (2001) to 39.9% (2008).

Reported by: SR Dube, PhD, K Asman, MSPH, A Malarcher, PhD, R Carabollo, PhD, Office on Smoking and Health, National Center for Chronic Disease
Prevention and Health Promotion, CDC.

Editorial Note:

The prevalence of current cigarette smoking among adults has declined (from 24.1% in 1998 [6] to 20.6% in 2008) since the 1998 Master Settlement
Agreement (MSA),† which stipulated that seven tobacco companies would change their marketing of tobacco products and pay an estimated $206 billion
to states as compensation for tobacco-related health-care costs. Significant year-to-year decreases in smoking prevalence have been observed only
sporadically. For example, a decrease occurred from 2006 to 2007 (3) but not from 2007 to 2008; during the past 5 years, rates have shown virtually no
change. Some population subgroups (e.g., Hispanic and Asian women, persons with higher levels of education, and older adults) continue to meet the
Healthy People 2010 target of <12% prevalence of smoking.

The causes of differences in smoking prevalence among population subgroups are complex and multifactorial. Cultural factors might explain lower
prevalence among certain population groups (e.g., social disapproval among Asian women) (7). Prevalence variations by education level are likely related
to differences in understanding of the health hazards of smoking and differences in receptivity to smoking-related health messages (3). Moreover, persons
with higher levels of education might have a better understanding of the health hazards of smoking and might be more receptive to health messaging
about the dangers of smoking (3). However, the majority of subgroups, including those with low education levels, likely will not meet the Healthy People
2010 target.
In 1998, the percentage of current smokers in the United States (24.1%) was greater than that of former smokers (22.9%). Since 2002, former smokers
have outnumbered current smokers. However, increases in the proportion of former smokers have not been consistent among education groups.
                                          Case 1:19-cv-12048-IT Document 1-5 Filed 10/01/19 Page 3 of 5
The findings in this report are subject to at least five limitations. First, the estimates of cigarette smoking were self-reported and were not validated by
biochemical tests. However, studies have indicated that self-reported smoking status is validated by measured serum cotinine levels, which yield similar
prevalence estimates (8). Second, the NHIS questionnaire is administered only in English and Spanish; therefore, estimates for certain racial/ethnic
populations might be underestimated if English and Spanish are not the primary languages spoken. Moreover, race/ethnicity was not adjusted for by
socioeconomic status. Third, because NHIS does not include institutionalized populations and persons in the military, these results might not be
generalizable to these groups. Fourth, information on former smokers is limited because no information is available regarding when persons actually quit
smoking. Finally, because of small samples sizes for certain population groups (e.g., American Indians/Alaska Natives), single-year estimates might have
resulted in imprecise estimates.

The 2008 NHIS mean prevalence of 20.6% for current smoking among adults aged ≥18 years differs from the median of 18.4% calculated for the
prevalence of current smoking for the 50 states and the District of Columbia (9) by the Behavioral Risk Factor Surveillance System (BRFSS). The national
mean from BRFSS was not reported because the focus of BRFSS is on state-level estimates. In contrast, NHIS mean prevalence serves as the national
measure for tracking progress toward Healthy People 2010 objectives (5). For BRFSS analyses, each state draws its own independent sample to produce
a state-level estimate. A number of differences between the two surveys exist, including survey type (telephone versus household), variations in response
rates, and sampling and weighting procedures.

Although comprehensive tobacco control programs have been effective in decreasing tobacco use in the United States, they remain underfunded.§ During
2000--2009, total tobacco-generated funds that states have received included $203.5 billion in tobacco revenue ($79.2 billion from MSA and $124.3 billion
from tobacco taxes). However, currently less than 3.0% of these funds are dedicated to tobacco prevention and cessation programs in the states. Only
15% of the $24.6 billion in MSA funds and excise tax revenue that states receive annually would be needed to fully fund state tobacco control programs at
CDC-recommended levels (i.e., at a per capita annual expenditure of $9.23 to $18.03) (2). In fiscal year 2009, no state was funding these programs at
CDC-recommended levels. Funding at CDC-recommended levels is needed to continue and improve state comprehensive tobacco control programs,
especially when reaching populations that have disproportionately high rates of smoking.

Effective population-based strategies for preventing tobacco use and encouraging tobacco use cessation (including enforcing bans on advertisement) are
outlined in the World Health Organization's MPOWER package.¶ Despite partial bans on some forms of advertisement, the tobacco industry continues to
conduct targeted marketing toward socially disadvantaged subgroups and vulnerable populations, such as persons with low socioeconomic status and
youths (10).

Offering and providing effective cessation counseling and treatments are integral to reducing the smoking epidemic, especially in subpopulations with
high rates of smoking. Because persons with lower educational attainment generally have higher rates of smoking, are less likely to quit, and have less
knowledge about the health effects of smoking but are interested in quitting, health-care providers should take education level into account when
communicating with such patients (3,4).

References

 1. US Department of Health and Human Services. The health consequences of smoking: a report of the Surgeon General. Atlanta, GA: US Department
    of Health and Human Services, CDC; 2004. Available at http://www.cdc.gov/tobacco/data_statistics/sgr/sgr_2004/index.htm. Accessed November 5,
    2009.
 2. CDC. Best practices for comprehensive tobacco control programs---2007. Atlanta, GA: US Department of Health and Human Services, CDC; 2007.
    Available at http://www.cdc.gov/tobacco/tobacco_control_programs/stateandcommunity/best_practices/index.htm. Accessed November 5, 2009.
 3. Siahpush M, McNeill A, Hammond D, Fong GT. Socioeconomic and country variations in knowledge of health risks of tobacco smoking and toxic
    constituents of smoke: results from the 2002 International Tobacco Control (ITC) Four Country Survey. Tobacco Control 2006;15(Suppl III):III65--70.
 4. Fiore MC, Jaen CR, Baker TB, et al. Treating tobacco use and dependence: 2008 update. Clinical practice guideline. Rockville, MD: US Department
    of Health and Human Services, Public Health Service; 2008. Available at http://www.surgeongeneral.gov/tobacco/index.html. Accessed November 5,
    2009.
 5. US Department of Health and Human Services. Objective 27-1a: reduce tobacco use in adults (cigarette smoking). In: Healthy People 2010
    (conference ed, in 2 vols). Washington, DC: US Department of Health and Human Services; 2000. Available at
    http://www.healthypeople.gov/document/html/objectives/27-01.htm. Accessed November 5, 2009.
 6. CDC. Cigarette smoking among adults---United States, 2006. MMWR 2007;56:1157--61.
 7. Morrow M, Ngoc DH, Hoang TT, Trinh TH. Smoking and young women in Vietnam: the influence of normative gender roles. Soc Sci Med
    2002;55:681--90.
 8. Caraballo RS, Giovino GA, Pechacek TF, Mowery PD. Factors associated with discrepancies between self-reports on cigarette smoking and measured
    serum cotinine levels among person aged 17 years or older: third National Health and Nutrition Examination Survey, 1988--1994. Am J Epidemiol
    2001;153:807--14.
 9. CDC. State-Specific secondhand smoke exposure and current cigarette smoking among adults---United States, 2008. MMWR 2009;58:1232--5.
10. John R, Cheney MK, Azad MR. Point-of-sale marketing of tobacco products: taking advantage of the socially disadvantaged? J Health Care Poor
    Underserved 2009;20:489--506.

* Additional information available at http://www.cdc.gov/nchs/nhis/quest_data_related_1997_forward.htm.
† Additional information available at http://www.naag.org/backpages/naag/tobacco/msa/msa-pdf.

§ Additional information available at http://tobaccofreekids.org/reports/settlements/2009/fullreport.pdf.

¶ Available at http://www.who.int/tobacco/mpower/mpower_report_full_2008.pdf.



What is already known on this topic?

Approximately one in five U.S. adults smoke cigarettes, and certain subpopulations have disproportionately higher prevalences of smoking.

What is added by this report?

Although the percentage of adults who are current smokers trended downward during 1998--2008, the proportion did not change from 2007 to 2008; smoking cessation over
a 10-year period for adults with low educational attainment did not change and has remained lowest among all education subgroups.

What are the implications for public health practice?

Because persons with lower educational attainment generally have higher rates of smoking and are less likely to quit, evidence-based programs known to reduce smoking
should be intensified among these groups. Health-care providers should take education level into account when communicating about cessation and smoking hazards to
these patients.



 TABLE. Percentage of persons aged ≥18 years who were current cigarette smokers,* by sex and selected characteristics --- National Health Interview Survey,
 United States, 2007 and 2008


                                                                                        Men                                   Women                                 Total


                                                                         2007                       2008           2007                   2008           2007                   2008
                                                                      (n = 10,173)               (n = 9,387)   (n = 12,817)           (n = 12,138)   (n = 22,990)           (n = 21,525)
                           Characteristic                % (95% CI†)
                                             Case 1:19-cv-12048-IT    % (95% CI)
                                                                     Document    1-5 %Filed
                                                                                      (95% CI)10/01/19
                                                                                                   % (95% Page
                                                                                                          CI)  4 of% (95%
                                                                                                                     5 CI)                                                                                   % (95% CI)



Race/Ethnicity§



White, non-Hispanic                                                        23.1 (21.6--24.6)         23.5 (22.2--24.9)          19.8 (18.7--20.9)       20.6 (19.3--21.9)           21.4 (20.4--22.4)         22.0 (21.1--23.0)



Black, non-Hispanic                                                        24.8 (22.0--27.6)         25.6 (22.5--28.6)          15.8 (13.7--17.9)       17.8 (15.5--20.0)           19.8 (18.2--21.4)         21.3 (19.5--23.1)


Hispanic                                                                   18.0 (15.5--20.5)         20.7 (17.9--23.5)             8.3 (6.7--9.9)        10.7 (9.1--12.2)           13.3 (11.7--14.9)         15.8 (14.3--17.5)



American Indian/Alaska Native, non-Hispanic¶                               36.7 (18.9--54.5)         42.3 (27.4--57.2)          36.0 (20.2--51.8)       22.4 (12.5--32.3)           36.4 (22.9--49.9)         32.4 (24.4--41.6)



Asian, non-Hispanic**                                                      15.9 (12.8--19.0)         15.7 (11.3--20.0)             4.0 (2.4--5.6)           4.7 (3.0--6.5)             9.6 (8.0--11.2)          9.9 (7.8--12.6)



Education††



0--12 yrs (no diploma)                                                     29.5 (26.9--32.1)         31.3 (27.9--34.8)          20.2 (18.0--22.4)       23.9 (21.5--26.3)           24.8 (23.1--26.5)         27.5 (25.5--29.6)



≤8 yrs                                                                     20.4 (17.0--23.8)         24.2 (19.3--29.1)           10.0 (7.7--12.3)        13.0 (9.9--16.0)           15.4 (13.2--17.6)         19.0 (16.2--22.0)



9--11 yrs                                                                  36.9 (32.4--41.4)         38.1 (33.5--42.7)          30.0 (26.1--33.9)       33.6 (29.8--37.4)           33.3 (30.4--36.2)         35.7 (32.7--38.7)



12 yrs (no diploma)                                                        33.1 (25.2--41.4)         33.8 (24.3--43.3)          14.8 (10.3--19.3)       19.0 (12.1--25.8)           22.7 (18.1--27.3)         26.4 (20.8--32.8)



GED§§                                                                      49.6 (42.0--57.2)         45.2 (37.3--53.2)          38.9 (31.8--46.0)       37.5 (30.6--44.4)           44.0 (39.0--49.0)         41.3 (36.4--46.4)



High school graduate                                                       27.4 (24.9--29.9)         30.0 (27.7--32.3)          20.4 (18.3--22.5)       21.5 (19.5--23.4)           23.7 (22.0--25.4)         25.5 (24.0--27.0)



Associate degree                                                           21.2 (18.1--24.3)         21.8 (18.5--25.0)          18.9 (16.4--21.4)       17.3 (14.6--20.0)           19.9 (17.8--22.0)         19.3 (17.3--21.6)



Some college                                                               22.5 (20.2--24.8)         25.5 (23.4--27.6)          19.5 (18.0--21.0)       20.4 (18.5--22.3)           20.9 (19.5--22.3)         22.7 (21.3--24.2)


Undergraduate degree                                                       13.4 (10.7--16.1)         11.5 (9.69--13.4)            9.4 (8.0--10.8)         9.7 (8.1--11.3)            11.4 (9.9--12.9)          10.6 (9.5--11.8)



Graduate degree                                                                6.4 (4.7--8.1)            5.6 (4.1--7.0)            6.0 (4.5--7.5)         5.9 (3.8--8.04)               6.2 (5.1--7.3)            5.7 (4.6--7.1)


Age group (yrs)



18--24                                                                     25.4 (22.1--28.7)         23.7 (20.3--27.1)          19.1 (16.2--22.0)       19.0 (16.2--21.8)           22.2 (19.9--24.5)         21.4 (19.3--23.6)



25--44                                                                     26.0 (24.1--27.9)         26.4 (24.5--28.2)          19.6 (18.1--21.1)       21.1 (19.5--22.7)           22.8 (21.5--24.1)         23.7 (22.5--25.0)


45--64                                                                     22.6 (20.8--24.4)         24.8 (22.8--26.7)          19.5 (18.0--21.0)       20.5 (18.9--22.1)           21.0 (19.7--22.3)         22.6 (21.3--23.8)



≥65                                                                           9.3 (7.8--10.8)         10.6 (8.8--12.3)             7.6 (6.3--8.9)           8.4 (7.1--9.6)              8.3 (7.3--9.3)          9.3 (8.3--10.4)



Poverty status¶¶


At or above poverty level                                                  21.9 (20.6--23.2)         22.3 (21.1--23.5)          16.8 (15.8--17.8)       17.0 (15.9--18.1)           19.4 (18.4--20.3)         19.6 (18.8--20.4)



Below poverty level                                                        32.3 (28.6--36.0)         31.3 (27.4--35.2)          25.7 (22.8--28.5)       31.7 (28.8--34.5)           28.4 (25.9--30.9)         31.5 (29.3--33.8)



Unknown                                                                    17.6 (15.1--20.1)         21.8 (18.7--24.9)          13.4 (11.2--15.5)       13.8 (12.0--15.7)           15.2 (13.6--16.9)         17.5 (15.6--19.4)


Total                                                                      22.3 (21.1--23.5)         23.1 (22.0--24.2)          17.4 (16.5--18.3)       18.3 (17.3--19.3)           19.8 (19.0--20.6)         20.6 (19.9--21.4)



* Persons who reported smoking at least 100 cigarettes during their lifetimes and who, at the time of interview, reported smoking every day or some days. Excludes 256 respondents whose smoking status was unknown.

† Confidence
               interval.

§ Includes
             persons who reported only a single race. Excludes 268 respondents of unknown race or multiple racial categories.

¶ Wide
         variances in estimates reflect small sample sizes.

** Does not include Native Hawaiians or Other Pacific Islanders.

†† Among
             persons aged ≥25 years. Excludes 142 persons whose educational level was unknown.

§§ General
             Educational Development certificate.

¶¶ Family
        income is reported by the family respondent who might or might not be the same as the sample adult respondent from whom smoking information is collected; 2007 estimates are based on reported family income and
2006 poverty thresholds published by the U.S. Census Bureau, and 2008 estimates are based on reported family income and 2007 poverty thresholds published by the U.S. Census Bureau.
FIGURE 1. Percentage of adults aged ≥18 years who were current smokers,* by age group --- National Health Interview Survey, United
States, 1998--2008
                                                      Case 1:19-cv-12048-IT Document 1-5 Filed 10/01/19 Page 5 of 5




* Persons who reported smoking at least 100 cigarettes during their lifetimes and who, at the time of interview, reported smoking every day or some days. Excludes 256 respondents whose smoking status was unknown.

Alternate Text: The figure above shows the percentage of adults aged ≥18 years who were current smokers, by age group, in the United States from
1998 through 2008. Smoking prevalence was lowest among adults with a graduate degree (5.7%). Smoking prevalence did not vary significantly for adults
aged 18-24 years (21.4%), 25-44 years (23.7%), and 45-64 years (22.6%); however, smoking prevalence was lower for adults aged ≥65 years (9.3%).

FIGURE 2. Quit ratios* among former smokers† aged ≥25 years, by education --- National Health Interview Survey, United States, 1998-
-2008




* Quit ratios were calculated as the ratio of former smokers to ever smokers for each survey year from 1998 to 2008.

† Persons who reported smoking at least 100 cigarettes during their lifetime but currently did not smoke.

§ General Educational Development certificate.


Alternate Text:The figure above shows quit ratios among former smokers aged ≥25 years, by education in the United States from 1998 through 2008. In
2008, quit ratios were lower for adults aged ≥25 years with a General Education Development certificate (GED) (39.9%), adults with no high school
diploma (45.7%), and adults with a high school diploma (48.8%), compared with quit ratios observed overall for adults aged ≥5 years (53.8%). During
1998-2008, the overall quit ratio was stable (or varied little) and ranged from 48.7% (1998) to 51.1% (2008). Persons with an undergraduate degree and
persons with a graduate degree had quit ratios consistently higher than 60.0%. The only group with a significant upward linear trend in cessation was
persons with a graduate degree; in 2008, the quit ratio was 80.7%, compared with 76.0% in 1998. Adults with a GED had the lowest quit ratio; during
1998-2008, their quit ratios ranged from 31.2% (2001) to 39.9% (2008).


Use of trade names and commercial sources is for identification only and does not imply endorsement by the U.S. Department of Health and Human Services.


References to non-CDC sites on the Internet are provided as a service to MMWR readers and do not constitute or imply endorsement of these organizations or their programs by CDC or
the U.S. Department of Health and Human Services. CDC is not responsible for the content of pages found at these sites. URL addresses listed in MMWR were current as of the date of
publication.



All MMWR HTML versions of articles are electronic conversions from typeset documents. This conversion might result in character translation or format errors in the HTML version. Users
are referred to the electronic PDF version (http://www.cdc.gov/mmwr) and/or the original MMWR paper copy for printable versions of official text, figures, and tables. An original paper copy
of this issue can be obtained from the Superintendent of Documents, U.S. Government Printing Office (GPO), Washington, DC 20402-9371; telephone: (202) 512-1800. Contact GPO for
current prices.

**Questions or messages regarding errors in formatting should be addressed to mmwrq@cdc.gov.
Date last reviewed: 11/12/2009


                                                                          HOME | ABOUT MMWR | MMWR SEARCH | DOWNLOADS | RSS | CONTACT
                                                                                        POLICY | DISCLAIMER | ACCESSIBILITY



    Morbidity and Mortality Weekly Report                                                                                  Department of Health
    Centers for Disease Control and Prevention                                                                             and Human Services
    1600 Clifton Rd, MailStop E-90, Atlanta, GA 30333, U.S.A
